Title: From James Madison to Anthony Merry, 29 March 1804 (Abstract)
From: Madison, James
To: Merry, Anthony


29 March 1804, Department of State. “I have had the Honour to receive your Letter of the 23rd. inst. enclosing a Copy of a Memorial stating certain Inconveniences to which its Subscribers, who are British Subjects, have represented themselves as being exposed by the Operation of an Act of Congress. In the Act passed on the 27th inst. of which a Copy is now enclosed, I flatter myself you will see those Inconveniences removed, and at the same Time a new Proof of the Desire with which the American Government is animated of cultivating by every Act of Justice and Liberality a friendly Intercourse with that which you represent.”
 

   
   Tr and Tr of enclosure (PRO: Foreign Office, ser. 5, 41:244, 248–49); Tr (DNA: RG 46, Territorial Papers of the U.S. Senate, 1789–1873, Florida); Tr (DNA: RG 233, President’s Messages, 10A-D1). First Tr 1 p. For enclosure, see n. 1.



   
   The enclosure (3 pp.) is a copy of Sections 1 and 12 of the “Act supplementary to the act intituled ‘An act regulating the grants of land, and providing for the disposal of the lands of the United States, south of the state of Tennessee,’” approved 27 Mar. 1804, which extended the deadline for giving notice of land claims in the Mississippi Territory and changed the requirements for proving the claims (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:303–6). The deadline was further extended on 2 Mar. 1805 (ibid., 2:323–24).


